       Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 1 of 18 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 Donnie McKelvey,
                                                            Case No.:
                         Plaintiff,

 v.                                                         NOTICE OF REMOVAL

 Soo Line Railroad Company
 d/b/a Canadian Pacific,

                         Defendant.


TO:      Plaintiff through his attorney of record, Ethan E. White, Emery Law, Ltd., 2021 Midwest
         Road, Suite 200, Oak Brook, Illinois 60523.

         Defendant Soo Line Railroad Company d/b/a Canadian Pacific (“Soo Line”) by and

through its attorneys, pursuant to 28 U.S.C. § 1441, hereby gives notice of removal of the captioned

matter from the Circuit Court of Cook County, State of Illinois, First Judicial District and, in

support thereof, states as follows:

         1.       On October 26, 2020, Defendant was served with a Summons and Complaint

captioned Donnie McKelvey v. Soo Line Railroad Company, doing business as Canadian Pacific

(“Complaint”), Case Number 2020-L-010890. See Complaint, attached hereto as Exhibit A. The

Complaint was captioned in the Circuit Court of Cook County, State of Illinois, First Judicial

District. Exhibit A constitutes all process, pleadings, and orders served upon Defendant to date

in such action.

         2.   This Court is the United States District Court for the district and division in which

the state court action referred to in Paragraph 1 above is pending.




163303898.1
       Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 2 of 18 PageID #:2




         3.    The United States District Court for the Northern District of Illinois has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332, and none of the impediments to removal

under 28 U.S.C. §1445 are present in this action. The Court has original jurisdiction of this action

under 28 U.S.C. §1332(a) based on diversity of citizenship. Specifically, this action is between

citizens of different states, and based upon the causes of action asserted and the relief sought in

the Complaint, the amount in controversy exceeds $75,000, exclusive of interest and costs.

         4.    Federal diversity jurisdiction requires complete diversity among the parties. A

corporation is a citizen of the state where it is incorporated, as well as the state where it has its

principal place of business. 28 U.S.C. § 1332(c).

         5.    Defendant Soo Line is a Minnesota corporation with its principal place of business

in Minnesota.

         6.    Pursuant to the Complaint, Plaintiff, Donnie McKelvey, alleges he is a citizen of the

State of Illinois. See Complaint ¶ 2.

         7.    The amount in controversy exceeds $75,000, exclusive of interest and costs. Plaintiff

alleges in Paragraph 21 of the Complaint that the purported demotion included "at least $40,000

reduction in annual salary and at least $80,000 in reduced bonuses." Complaint ¶21. Plaintiff

further claims that as a direct and proximate cause of Defendant’s alleged conduct, he has also

suffered      "severe   anxiety,   stress,   pain   and   suffering   and   emotional     damages."

See Complaint ¶¶26, 39, 49. Plaintiff further alleges and requests in his prayers for relief for each

Count of his Complaint an award of (i) "back pay, and compensatory damages for his losses from

the date of his wrongful demotion until the date of any judgment," (ii) "sufficient funds to

compensate for his losses, pain and mental suffering," (iii) "compensatory and punitive damages




                                                    2
163303898.1
       Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 3 of 18 PageID #:3




not otherwise specified herein," and (iv) "his attorneys fees." See Complaint ¶¶ 21, 26, 39, 49, and

Plaintiff’s “Wherefore” prayers for relief.

         8.   All process, pleadings, and orders received by Defendant in this action are attached

hereto as required by 28 U.S.C. §1446(a). See Exhibit A.

         9.   In accordance with 28 U.S.C. §1446(b), this Notice of Removal is being timely filed

within thirty (30) days of Defendant’s receipt of a copy of the Summons and Complaint served on

October 26, 2020 setting forth the claim for relief upon which such action or proceeding is based.

         10. After filing this Notice of Removal, Defendant will promptly serve written notice of

removal upon Plaintiff and will file a true and correct copy of the Notice of Removal with the

Clerk of the Circuit Court of Cook County, State of Illinois, First Judicial District.

         11. This Notice of Removal does not waive any defenses, affirmative defenses or

objections Defendant may have to, inter alia, lack of jurisdiction, venue or any other defenses, any

and all defenses and affirmative defenses being expressly preserved.

         WHEREFORE, Defendant respectfully requests that the action now pending against it in

the Circuit Court for the First Judicial District of the State of Illinois, Cook County, be removed

to the United States District Court for the Northern District of Illinois.




                                                  3
163303898.1
       Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 4 of 18 PageID #:4




 Dated: November 25, 2020                   /s/
                                            John Galarnyk (#6191543)
                                            Andrew J. Cunniff, (#6308820)
                                            John A. Romanucci (#6333257)
                                            GALARNYK & ASSOCIATES LTD.
                                            55 W Monroe St. Suite. 3600
                                            Chicago, IL 60603
                                            Telephone: 312.441.5800
                                            john@galarnykltd.com
                                            andrew@galarnykltd.com
                                            johnr@ galarnykltd.com

                                            Tracey Holmes Donesky (#302727)
                                            Nicole Faulkner (#0397456)
                                            STINSON LLP
                                            50 South Sixth Street, Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: (612) 335-1500
                                            tracey.donesky@stinson.com
                                            pro hac vice motions pending


                                            ATTORNEYS FOR DEFENDANT




                                           4
163303898.1
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 5 of 18 PageID #:5
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 6 of 18 PageID #:6
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 7 of 18 PageID #:7
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 8 of 18 PageID #:8
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 9 of 18 PageID #:9
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 10 of 18 PageID #:10
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 11 of 18 PageID #:11
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 12 of 18 PageID #:12
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 13 of 18 PageID #:13
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 14 of 18 PageID #:14
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 15 of 18 PageID #:15
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 16 of 18 PageID #:16
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 17 of 18 PageID #:17
Case: 1:20-cv-07026 Document #: 1 Filed: 11/25/20 Page 18 of 18 PageID #:18
